OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AUSTIN




a0n.      William F. Jackson
COUllty     AttOrIBy
Yfaailer County
Hempstead, Texas
I)ear 3'~. Jaokeon:


               %'e have received
reoent      date end quote from
                                   ~I'




          subdivisions.    On the 22d day of Maroh, 1544, the
          Commissioners' Court rescindad its original       order f.o%
          oounty-wide stock law election    and called    sn election
          to be held in the two subdivisions     uhioh, taken
          together,   compose the entire area or 'kaller County.
          The election   was held and stook law oerried in the
          greater Tortion of the county and railed      to oarrp In
          what was designated as :?ubdivision Number Tvo.        On
          July 10, another petition    was gesented    for county
Eon. ‘Xllior?   y. Jackson,   ?age 2




      Ada stook law eleotion    under Artiale 6954, which
      MS sipped by some three hundred freeholders    of
      Yeller County,  and no action was taken by the
      Cohvnissioners~ Court on such petition,  pending
      your opinion.
            *The question raised isl         Upon the filing
      or  the rim     petition    ror a oounty-wide     hook
      law eleotlon,     wa6 it ,mandetorg upon the Com-
      misaionerel    Court to oall a oounty-wide stoak
      ;;x&eleotion     cr oould they - - at their diaore-
            -- oonaider petitions       therearter   riled which,
      in etreot,    oalled ror simultaneous eleotlone        in
      two arbitrarily     designated subdivisions?        It la
      my opinion that the provisions         or Artiole   6954
      makes it mandatory upon the Commiesionersl Court
      to order a oounty-wide stock lsw elaotion           upon
      the presentation      of a petition    signed by 100
      free-holders     of ?ialler County and that until
      suoh eleotlon     is ordered and held, any election
      covering eubdivieiona       or the oounty would be
      void.
           “The election   which waa held resulted in
      the roilowing vote:     Btook Law Preoinot Number
      One, which inoluded the greater portion oi 3aller
      County, voted in favor or the stook law.     In whet
      wan deaigrmted   as Stock Law Preolnot Number Two,
      whloh included the smaller QOX%iOnor the oounty,
      the vote was against a stock law.,,
             *Artdole   6964 provi&es that:
               *Whenever an eleotlon    is held under
           the QrWisiOna 0r this chapter ror any
           oounty or subdivision,     no other election
           ror auah purpose ehall be held within
           the looality   ror the spaoe or twelve
           months thereafter;    but the defeat of the
           proposition   ror a county shall not prevent
           another election    ircxn being held imediate-
           ly thereeiter   for any subdivision    of suoh
           oounty, nor shall a defeat oi the propoai-
           tion for any nubdivision      prevent an eleo-
           tion from being held i!rzedietely     tt-erearter
           for the entire aounty.’
Ifon. ::lllim      ?.     Zacksoc,   page 3




             The opponents or stock law are oontending that
      beoauso tha Comnissloners~ Court ordered simultaneous
      elsotlona   in the two subdivisions,    this should be con-
      strued es a oounty-wide stook law election      whloh would
      prevent a oalllng of a oounty-wide stook law election
      upon the ~0tAtsOIx or the raquisits     number or e1aotors
      now filed berora the Comissioners~       Court; but it is
      obvious that ii tha atatutas mm:8 so oonotrued, the
      purpos.06 or the atook laws would be nulliiled     and shy
      oounty-rida   stook law eleotlon   oould ba defeated on
      the petition   of any minority composed of ea msny a8
      rirty qud+ri0d     electors.
             “1 advised the Coauaissionars~ Court that a
      oounty-wide etook law should be oallad on the iirst
      petition,     and I am of tha opinion that the election
      vihioh was oalled      for the two rubdlvlslons       ia void
      and that the Connissioners*          Court did not have au-
      thority to oall the aleotlon          on the ssoond petition
      filed.    It is my rurthar opinion that upon the peti-
      tion of 100 or more quallflod           eleotors   it beoomaa
      xnandatory upon the Oornmissloners~ Court to call a
      county.-wlda stook law eleotlon.           In other words, the
      question    raised   la not whether the Commlaslonars’
      Court has authority        to call the eleotion,      but whether
      they have tha dlmretlonary           power to reruse to call
      en eleotion      upon the petition      ot the raqulalte num-
      ber of elsotore.       petitioning    then for a oounty-wide
      atook law sleotlon        under Artlola     6954.
             “It la my opinion that even though the entire
       county   did vote slzcultaneously     in the election
       reoently ordered by the Commlssloners~Court, the
       vote was upon two $mtitlons which subdivided ths
       oounty into preolnota and that it would, therefore,
       be mandatory upon the ComniLssloners' Court to now
       ~11 an eleotion       for ocunty-wide atook law election
       upon  the   petitions    of 300 G.ualified voter%*
                Article     6954, V. 1:. C. y.,   provides   a8 follows:
             “Upon the aritten :)etitlon      of one hundred
       (1001  freeholders    of any cf   the  iolloiving    counties:
       . . . . . . .    ‘
                        Yeller  . . .  .   or,   upon   the  petition
      or   iirty    (50) freeholders    0r any auoh subdivision
      of e county as may be desorlbed in the petition,
      and derlned by the Covml.asloners’ Court or my or
      tha above nemed oouniiea,         the Commissionera’ Court
      of asld county shall order en election           to be held
      in such county or auoh subdivision          of a county ss
      may be deaorlbed in the petition          and derined by
      the Cocmlsnlonera~ Court, on the day named in the
      order, for the purpose of enebllng the freeholdera
      or such county or subdivision or a oauhty aa may
      be desorlbed in the petition         and diefired by the
      Commissionera Court to determine whether horses,
      r;uleo,    Jacks,  jennets,    and oattle ohall be per-
      mitt6d to run at large in such ocunty or such sub-
      division     of e county 68 my be described ir the
      petition     end defined by the Comisslonera’        Court.”


           It is the opinion of this department, after oar&u1
study- ot thia question,    that it is now tho leg61 duty of tb
Commissioners’ Court of :‘fellar County to oall a oouuty-wide
aleotlon  under Artlcla    6956, Vernon’s Annoteted Civil Ctatutag
upon the written petition     of one hundred (lOa), or sore
r eeholdera 0r suoh oounty.      If such eleotion  results in the
zsq?zz        a atook law, it would control war the prior elec-
tions held in the subdlvislona.      The aaid elaotions    held in
the two subdivisions    or Yeller County era not tantamount to
a county-wide election     bnd, aa Artlola 6964, V, A. C. 3.)
plainly prwldea     that a deraat of the propoeltlon    in s sub-
dltlolon  shall not prevent an aleotlon     from being held ln-
mediately thereaftar    for the ertire oounty, we see no neoeaaity
et this tine to pass upon the validity      of the eleotlons   here-
tofore h6ld 11%suoh subdivisions.
            Trusting   the foregoing      fully    answers your questions,
we renaln
                                       Very truly      yours,



                                    By:
                                           Zobt.    L. Lattlaore,    jr.
                                                            ~isslstant.
RLL: rt